NUMBER 13-16-00153-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


RODOLFO SAENZ,                                                                Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                    On appeal from the 370th District Court
                          of Hidalgo County, Texas.



                  ORDER TO FILE APPELLATE BRIEF
              Before Justices Rodriguez, Garza, and Longoria
                             Order Per Curiam

       This cause is currently before the Court on appellant's third unopposed motion for

extension of time to file the brief. The reporter’s record was filed on July 6, 2016, and

appellant’s brief was originally due to be filed thirty days thereafter. See Tex. R. App. P.

38.6(a). This Court has previously granted appellant two extensions of time totaling 136
days to file the brief, and appellant now seeks an additional 30 days, until January 18,

2017, to file the brief.

       The Court GRANTS appellant’s third unopposed motion for extension to file the

brief and ORDERS the Honorable Victoria Guerra to file the brief on or before January

18, 2017. The Court looks with disfavor on the delay caused by counsel’s failure to timely

file a brief in this matter.   No further extensions will be granted absent exigent

circumstances. If counsel fails to file the brief within the specified period of time, the

Court will act appropriately to ensure that appellant's rights are protected. See id. R.

38.8(b)(4).

                                                PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
4th day of January, 2017.




                                            2